Dismissed and Memorandum Opinion filed November 30, 2006







Dismissed
and Memorandum Opinion filed November 30, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00194-CV
____________
 
ALL PLAY, INC., Appellant
 
V.
 
STONEWEAR, INC.,
Appellees
 

 
On Appeal from the 125th District Court
Harris County, Texas
Trial Court Cause No. 03-68709
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed December 27, 2005.  On November 15, 2006,
appellant filed an unopposed motion to dismiss the appeal because the case has
been settled. See Tex. R. App. P.
42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.       
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 30, 2006.
Panel consists of Justices Anderson, Hudson, and Guzman.